United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Atlanta, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-28
Issued: April 23, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 1, 2007 appellant filed a timely appeal of the September 21, 2007 decision of
the Office of Workers’ Compensation Programs which denied her occupational disease claim on
the grounds that it was not timely filed under 5 U.S.C. § 8122. Under 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office properly denied appellant’s occupational disease claim on
the grounds that it was not timely filed under 5 U.S.C. § 8122.
FACTUAL HISTORY
On December 14, 2006 appellant, then a 62-year-old clerk, filed an occupational disease
claim alleging that due to a fall at work on December 4, 1993 she developed tendinitis of the
right shoulder. She indicated that she first became aware of the condition on March 31, 1999

and realized the condition was aggravated by factors of her federal employment on
December 4, 1993. Appellant retired on September 20, 2005.1
Appellant submitted a February 16, 2006 statement which referenced an accident report
dated December 4, 1993, allegedly prepared by her supervisor, Harold Milner, who was
deceased. The unsigned accident report noted that appellant tripped on a loose footplate and fell
injuring her left side, arm, hand and leg.
By decision dated February 14, 2007, the Office denied appellant’s claim on the grounds
that the evidence of record failed to demonstrate that her claim was timely filed in accordance
with 5 U.S.C. § 8122.
On February 16, 2007 appellant appealed her claim to the Board.2 In an order dated
July 25, 2007, the Board remanded the matter for further development. The Board noted that the
Office failed to advise appellant of any defect in her claim prior to issuing its February 14, 2007
decision which denied her claim.
By letter dated August 6, 2007, the Office requested additional information from
appellant noting that the evidence submitted was insufficient to establish her claim. The Office
specifically requested that appellant provide her employment history and duties performed, the
date she was last exposed to the work duties which caused her condition, the date she retired and
a physician’s reasoned opinion addressing the relationship of her claimed condition and specific
employment factors.
Appellant submitted a statement dated August 23, 2007 and noted that on December 4,
1993 she fell at work and injured her shoulder, sought treatment and subsequently returned to a
light-duty position. She advised that while performing her light-duty position her supervisor
instructed her to lift a 70-pound mailbag which was outside of her 5-pound lifting restriction and
she experienced severe shoulder pain. Appellant indicated that her shoulder condition was
caused by performing her light-duty clerk duties which included repetitive reaching, lifting,
pulling, grasping and pushing activities, up to five pounds, one to four hours per day, five days
per week. She noted beginning her career as a clerk in 1966 and retiring on September 20, 2005.
Appellant indicated that she was last exposed to the work duties which caused her condition on
December 4, 1993. She submitted reports from Dr. William M. Craven, a Board-certified
orthopedist, dated August 23 and October 16, 2006, who treated her for right shoulder pain and
diagnosed right shoulder pain, tendinitis and impingement shoulder syndrome. Dr. Craven noted
that appellant reached maximum medical improvement on October 16, 2006 and was released to
work with restrictions of no overhead lifting and no lifting over five pounds. In a report dated
August 27, 2007, he noted that appellant reported being pain free before she fell at work on
December 4, 1993. Dr. Craven initially treated appellant on December 4, 1996 for chronic
tendinitis and impingement of the right shoulder which never resolved and opined that this
1

Appellant filed a traumatic injury claim for an injury which occurred on December 4, 1993 which was accepted
for bilateral carpal tunnel syndrome, claim No. 06-2181847. The current claim was treated as an occupational
disease claim.
2

Docket No. 07-950 (issued July 25, 2007).

2

condition was related to overuse and repetitive use syndrome. He opined that appellant’s current
diagnosis was related to her original compensation injury.
On September 21, 2007 a telephone conference was held and appellant advised that she
sustained a work-related fall on December 4, 1993 which was accepted for bilateral carpal tunnel
syndrome in claim No. 06-0586417. She reported that she returned to a limited-duty position
and her supervisor instructed her to lift a mailbag weighing over her five-pound lifting restriction
and she reinjured her hand. Appellant indicated that she sought medical treatment and
subsequently returned to a sedentary modified position where she sat at a mail belt and picked up
letters and placed them in a tray and was not required to push, pull or lift over five pounds. She
noted that she held this position from 1993 until her retirement in 2005 and was last exposed to
the work duties that caused her condition in 1993.
By decision dated September 21, 2007, the Office denied appellant’s claim on the
grounds that the evidence of record failed to demonstrate that her claim was timely filed in
accordance with 5 U.S.C. § 8122. The Office found that appellant first became aware of her
condition in 1993 and became aware of the relationship between her employment and the
claimed condition in 1993. The Office advised that appellant was last exposed to the work duties
that caused her condition in 1993 and did not file her claim until December 14, 2006, which was
over three years after she was last exposed to work factors. The Office further noted that there
was no evidence that appellant’s supervisor had knowledge of the employment-related injury
within 30 days.
LEGAL PRECEDENT
Section 8122(a) of the Act states that “[a]n original claim for compensation for disability
or death must be filed within three years after the injury or death.”3 Section 8122(b) provides
that in latent disability cases, the time limitation does not begin to run until the claimant is aware,
or by the exercise of reasonable diligence should have been aware, of the causal relationship
between the employment and the compensable disability.4 The Board has held that, if an
employee continues to be exposed to injurious working conditions after such awareness, the time
limitation begins to run on the last date of this exposure.5
Appellant’s claim would still be regarded as timely under section 8122(a)(1) of the Act if
her immediate supervisor had actual knowledge of her alleged employment-related injury within
30 days. The knowledge must be such as to put the immediate superior reasonably on notice of

3

5 U.S.C. § 8122(a).

4

5 U.S.C. § 8122(b).

5

See Larry E. Young, 52 ECAB 264 (2001); Garyleane A. Williams, 44 ECAB 441 (1993); Mitchell Murray, 53
ECAB 601 (2002); Alicia Kelly, 53 ECAB 244 (2001).

3

appellant’s injury.6 An employee must show not only that her immediate superior knew that she
was injured, but also knew or reasonably should have known that it was an on-the-job injury.7
ANALYSIS
In its September 21, 2007 decision, the Office denied appellant’s claim for compensation
on the grounds that the evidence of record failed to demonstrate that her claim was timely filed
in accordance with 5 U.S.C. § 8122.
Appellant indicated that she first became aware of a connection between her shoulder
condition and her employment on December 4, 1993. The record reveals that appellant fell at
work on December 4, 1993 and returned to a limited-duty position and was reinjured when
lifting a mailbag. Appellant sought treatment and returned to a sedentary-modified position
which she held from 1993 until her retirement in 2005 and which did not require her to push, pull
or lift over five pounds. She advised that she first became aware of the relationship between her
claimed right shoulder condition and her employment on December 4, 1993 and also advised that
she was last exposed to the work duties that caused her condition in 1993. Appellant did not
allege that any of her duties after 1993 caused or aggravated her claimed condition. Therefore,
the time limitations began to run in 1993, her last exposure to the implicated employment factor.
Since appellant did not file a claim until December 14, 2006 her claim was filed outside the
three-year time limitation period under section 8122(b).
Appellant’s claim, however, would still be regarded as timely under section 8122(a)(1) of
the Act if her immediate supervisor had actual knowledge of the injury within 30 days. The
knowledge must be such as to put the immediate superior reasonably on notice of an on-the-job
injury or death.8 Additionally, the claim would be deemed timely if written notice of injury or
death was provided within 30 days.9
The record also contains no evidence that appellant’s supervisor had actual knowledge of
the injury or that written notice of the injury was given within 30 days. Appellant submitted an
unsigned accident report dated December 4, 1993, which she indicated was prepared by her
supervisor, Harold Milner, who was deceased. The accident report noted that appellant tripped
on a loose footplate and fell injuring her left side, arm, hand and leg. The Board notes that this
report indicates awareness of appellant’s slip and fall injury on December 4, 1993, which was
subsequently accepted by the Office for bilateral carpal tunnel syndrome in claim No. 062181847; however, it does not indicate knowledge of subsequent right shoulder tendinitis which
developed when appellant returned to work in a modified position and was instructed to lift a 70pound mailbag and perform repetitive reaching, lifting, pulling, grasping and pushing activities.
6

5 U.S.C. § 8122(a)(1); see also Jose Salaz, 41 ECAB 743 (1990); Kathryn A. Bernal, 38 ECAB 470 (1987); see
also Federal (FECA) Procedure Manual, Part 2 -- Claims, Time, Chapter 2. 801.3(a)(3) (March 1993).
7

Charlene B. Fenton, 36 ECAB 151 (1984).

8

5 U.S.C. § 8122(a)(1); see Jose Salaz, 41 ECAB 743, 746 (1990); Kathryn A. Bernal, 38 ECAB 470,
472 (1987).
9

5 U.S.C. § 8122(a)(1) and (2).

4

Therefore this report does not establish that appellant’s supervisors were reasonably on notice of
a work-related injury caused by performing her repetitive light-duty clerk duties.10 Knowledge
merely of an employee’s illness is not sufficient to establish actual knowledge and timeliness, it
must be shown that the circumstances were such as to put the supervisor on notice that the
alleged injury was actually related to the employment or that the employee attributed it thereto.11
Therefore, the Board finds that appellant has not established actual knowledge by her
supervisors of her work-related condition within 30 days and therefore has not established a
timely claim. The record contains no indication that appellant’s immediate supervisors had
written notice of her work-related injury within 30 days. The exceptions to the statute have not
been met, and thus, appellant has failed to establish that she filed a timely claim on
December 14, 2006.
CONCLUSION
The Board finds that the Office properly denied appellant’s compensation claim on the
grounds that she did not establish that her claim was filed within the applicable time limitation
provisions of the Act.

10

See Linda J. Reeves, 48 ECAB 373 (1997) (where the Board held that while appellant submitted a statement
from a former supervisor that established that he had some knowledge of appellant’s complaints, this statement is
not sufficient to establish that her immediate superior had actual knowledge of a work-related injury as the statement
only makes a vague reference to appellant’s health and does not indicate that she sustained any specific
employment-related injury, rather the knowledge must be such as to put the immediate superior reasonably on notice
of an on-the-job injury or death).
11

See id.; Roseanne S. Allexenberg, 47 ECAB 498 (1996) (where the Board held that knowledge of an
employee’s illness is not sufficient to establish actual knowledge and timeliness of a claim, it must be shown that the
circumstances were such as to put the supervisor on notice that the alleged injury was actually related to the
employment or that the employee attributed it thereto).

5

ORDER
IT IS HEREBY ORDERED THAT the September 21, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 23, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

